Title: To James Madison from Buckner Thruston, 2 March 1807
From: Thruston, Buckner
To: Madison, James



Sir
Tuesday Evening March 2d. 1807.

I find the President has nominated Edmund H. Taylor as Receiver of Public Monies at Detroit; I presume some Mistake has occurred as Jeffersonville is the Place only which would be agreeable to Mr. Taylor to go to; It is in his Neighbourhood, & I am convinced it would illy suit his Situation to go far from Home.
Mr. Taylor is the Gentleman of whom I had the Honor of speaking to you some time ago when I delivered you Mr. Balmain’s Letter.  If Sir you would be pleased to mention this Circumstance to the President, you would confer a great Favor on Mr. Taylor and much oblige In Haste your obt. Servt

B Thruston.


In the Recommendation of Mr. Taylor by several of the Kentucky Delegation, Jeffersonville is mentioned to the President as the place for which Mr. Taylor wished the appointment


B. T.

